Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 13 is objected to because of the following informalities: in line 1, “total protein” should be –total protein biomarker--, since it should be referring to just the biomarker and not all proteins in the exosome.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated US 20170102397 (hereinafter “Zhang”).
	Regarding Applicant’s claim 1, discloses the limitations of Applicant’s claims as follows.
	With respect to claim 1, discloses a method comprising;
providing a biological sample comprising vesicles (exosomes) (see abstract and paras. 0035-0036);
contacting a solid support comprising capture agents associated therewith (antibody-coated 
superparamagnetic microbeads, para. 0035) with the biological sample under conditions wherein the capture agents selectively bind to the vesicles, thereby capturing said vesicles on the solid support (superparamagnetic microbeads, para. 0035);
lysing of permeabilizing the vesicles while maintaining contact between the vesicle and the solid support, and between vesicle membrane-bound biomarker and vesicle membrane (see para. 0036 disclosing that exosomes were lysed by incubating the beads in Triton X-100 plus protease inhibitor cocktail for Luminex measurements and other analyses, as an alternative to eluting the exosomes for imaging); and 
isolating vesicle core from the captured vesicles (para. 0044 disclosing separation).
As to claim 2, see paragraph 0035 disclosing that exosomes were isolated from plasma.
As to claim 3, see paragraph 0035 disclosing exosomes.
As to claims 4 and 20, see paragraph 0035 disclosing that the exosomes were isolated from human
plasma, which is equivalent to vascular-derived exosomes.
As to claim 5, see paragraph 0035 which discloses use of superparamagnetic microbeads [which are
magnetic beads].
As to claim 6, see paragraph 0035 which discloses use of superparamagnetic microbeads [which
inherently have metal.]
As to claim 7, see paragraph 0035 disclosing use of antibodies to capture the exosomes.
As to claims 8-12, see paragraph 0025 disclosing phosphorylated alpha-syn [i.e., phosphorylated
alpha-synuclein, a phosphorylated protein and disease related protein] as biomarkers for PD [Parkinson’s Disease], and phosphorylated tau [a phosphorylated protein and disease related protein] in CNS-derived exosomes as a biomarker of AD.  See also paragraph 0049 and 0053 disclosing detection of 
	Also, as to claim 9, the biomarkers are cystolic biomarkers from the vesicle core [see para. 0036 disclosing lysing].
As to claim 13, see paragraphs 0037-0038.
As to claim 14, see paragraphs 0044 and 0048 disclosing immunoassays and Western blot. 
As to claim 15, see paragraph 0049 and 0053 disclosing detection of alpha-syn signal from exosomes
to aid in PD diagnosis [alphasyn referring to alpha-syncuclein, and PD referring to Parkinson’s Disease, see para. 0003]. See also general disclosures at paragraph 0025. 
As to claim 17, see abstract and paragraph 0017 regarding treatment.
As to claims 18-19, see also paragraph 0049 and 0053 disclosing detection of alpha-syn signal from exosomes to aid in PD diagnosis [alpha-syn referring to alpha-syncuclein, and PD referring to Parkinson’s Disease, see para. 0003].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170102397 (hereinafter “Zhang”) in view of US 20150024961 (hereinafter “Klass”).

However Klass teaches detecting biomarkers of exosomes captured on for example beads (para. 0011-0013). Klass also discloses in paragraph 0014 characterizing a disease or condition by detecting or assessing an RNA or RNA pattern.  Characterizing a condition can include diagnosing, prognosing, monitoring, selecting a treatment, or classifying a disease or condition, such as a cancer. The cancer can be an epithelial cancer, such as a breast, brain, pancreas, bone, liver, stomach, lung, colorectal, bladder, prostate or ovarian cancer.  The RNA pattern can comprise detecting miRNAs, such as the expression level of miRNAs. Paragraph 0014.
Klass teaches capturing of exosomes and detection of exosomal biomarkers. For example, the device can detect biomarkers on the isolated exosomes or bound exosomes.  One or more biomarkers of a sample of isolated exosomes can be detected through the use of a microfluidic device.  For example, various probes, antibodies, proteins, or other binding agents can be used to detect a biomarker. Paragraph 0706.
Klass further discloses that an exosome in a microfluidic device may be lysed and the contents,
such as proteins or nucleic acids, such as DNA or RNA (such as miRNA, mRNA) can be detected within a microfluidic device. Paragraph 0707.
	Antibodies can be used for binding the exosomes. Paragraph 0711.
	Assessment of any species of RNA can be used to characterize a disease or condition, such as cancer.  Paragraph 0885.
Detection of RNAs can be used to determine the efficacy of a cancer therapy or treatment, such as the relative improvement or deterioration of the subject's condition.  One or more RNAs for patients cancer can be determined and correlated to the improvement or beneficial efficacy, which is then used as a reference. Paragraph 0890.
	  Assessing one or more RNAs can also be used monitor the progress of an anti-cancer treatment regimen or treatment in a subject, or the recurrence of a cancer.  For example, the RNA or RNA patterns at various timepoint throughout a treatment.  The RNA or RNA pattern can also be used to monitor a subject for the spread of a cancer.  For example, miR-141 can be used for detecting the recurrence of colorectal cancer.  Currently, colorectal cancer recurrence is measured by the level of the antigen CEA (carcino embryonic antigen).  However, CEA can have confounding issues when used alone.  For example, not all metastatic colorectal tumors express CEA, creating the need for additional markers, like miR-141.  Similar issues are known for other single antigen tests for epithelial based cancers such as ovarian, breast, lung and bladder cancer. Paragraph 0891.
	It would have been obvious to one skilled in the art to combine the teachings of Zhang and Klass to detect biomarkers in exosomes of patients suspected of cancer, such as colorectal cancer, as suggested by Klass, as an effective way to monitor colorectal cancer or its treatment. The limitation missing in Zhang is the step of using a sample from a subject who has been diagnosed or is suspected of having cancer, such as colorectal cancer. It would have been obvious to use a sample from a subject who has been diagnosed or is suspected of having cancer, such as colorectal cancer, as suggested by Klass, in order to diagnose or monitor the cancer or its treatment. Alternatively, the limitation missing in Klass is the step of lysing the vesicle (e.g., exosome) while maintaining contact between the vesicle and the solid support, and between the vesicle membrane-bound biomarker and vesicle membrane. However, it would have been obvious to do so in the Klass method, since Zhang teaches that this is one way to capture and lyse for detection of the contents after lysing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641